Citation Nr: 9903924	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  95-31 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE


Entitlement to the award of benefits based on school 
attendance at Niagara County Community College from January 
1993 to May 1994.


ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel



INTRODUCTION

The appellant, who was born August [redacted], 1972, is the daughter 
of the veteran who had active military service from September 
1969 to January 1970.  The veteran has been rated permanently 
and totally disabled for pension purposes since February 
1978.  He was awarded additional pension for his child, the 
appellant.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 decision by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The notice of disagreement was received later in 
December 1994.  A statement of the case was issued in 
February 1995.  The substantive appeal was received in April 
1995.  The Board remanded the case to the RO in February 1997 
and March 1998.  The appellant is unrepresented in this 
matter.


FINDINGS OF FACT

1.  The appellant was awarded apportionment benefits of the 
veteran's pension from August 1990 and those benefits were 
terminated in September 1991, effective in January 1991.

2.  The appellant's Request for Approval of School Attendance 
(VA Form 21-674) for school attendance from January 1993 to 
May 1994 was received by the VA in November 1994.



CONCLUSION OF LAW

The appellant is not entitled to the award of benefits for 
school attendance from January 1993 to May 1994 because the 
claim for such benefits was not timely filed.  38 C.F.R. 
§§ 3.667(a), 3.400(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1994, the appellant submitted a Request for 
Approval of School Attendance (VA Form 21-674), indicating 
that she attended nursing courses at Niagara County Community 
College from January 1993 to May 1994.  On VA Form 21-674 she 
indicated that the name or type of course or education or 
training was nursing.  The appellant indicated that she was 
born in August 1972.

In August 1997, the appellant furnished a certified copy of 
the academic record of the appellant.  It shows that she 
attended nonmatriculating writing workshop and "DEV" 
reading in the Fall of 1990 for which she received no credit 
and no grades.  The record also indicates that she attended 
courses in the Spring and Fall of 1993 and the Spring of 1994 
as part of the Practical Nursing: Adult curriculum.  The 
record shows that she earned credit for all but three courses 
and earned a Practical Nursing: Adult Certificate in May 
1994. 

In her December 1991 and April 1995 statements, the appellant 
indicated that she was seeking benefits for the months of 
November 1993 through May 1994 on the basis of her school 
attendance from August 1993 to May 1994.  

In a October 1997 statement, the appellant indicated that she 
did not know that she could be eligible for benefits based on 
school attendance until November 1994 when her claim was sent 
to the VA.  She also indicated that she was advised by a VA 
counselor that she would be eligible for benefits if she 
submitted her claim prior to May 1995.

The RO denied the appellant's application for additional 
benefits based on school attendance for this period on the 
basis that her claim, received in November 1994, was not 
timely filed.  It was also determined that the earliest the 
appellant could be paid would be from December 1994. 

The Board notes that in March 1990 the appellant asked for an 
apportionment of the amount the veteran received for her.  In 
May 1990 this was denied as she was under 18. 

The Board also notes that VA Form 21-674 was filed in 
September 1990 for the appellant's attendance September 1990 
at "Trott extension of NCCC."  On a VA Form 21-674 filed in 
October 1990 the appellant indicated attendance beginning in 
January 1991 at "Trott extensionsight" with the name or 
type of course or education of Premedical-LPN nursing with 
graduation in December 1991.  She indicated that she was over 
18 and was living on her own and was enrolled in the subjects 
of reading and writing.  She indicated that she was not 
enrolled in a full time college or high school course but had 
been attending South Jr. at the end of the last term in April 
1990.  In a Special Apportionment award of November 1990 the 
appellant was awarded an apportionment of the veteran's 
pension on the basis that she was living apart from her 
parents, was a student and was over 18.  This apportionment 
was for the period she was under 23 and was a student.  A VA 
letter dated December 5, 1990 awarded the appellant 
apportionment benefits from August [redacted], 1990 to January 1, 
1992.  A VA Form 119 dated September 1991 showed that the 
appellant attended the Niagara County Community College from 
September 5, 1990 to December 30, 1990 and was not currently 
attending school.  By letter dated in September 1991, the RO 
notified that appellant that her apportionment was terminated 
effective January 1, 1991 on the basis of that she was not 
attending school after December 30, 1990.

Pension or compensation may be paid from a child's 18th 
birthday based upon school attendance if the child was at 
that time pursuing a course of instruction at an approved 
school and a claim for such benefits is filed within 1 year 
from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1) 
(1998).  	Pension or compensation based upon a course which 
was begun after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within 1 year 
from that date.  38 C.F.R. § 3.667(a)(2) (1998).

The effective date of an apportionment on original claims is 
in accordance with the facts found. On other than original 
claims, the effective date is from the first day of the month 
following the month in which the claim is received for 
apportionment of a veteran's award, except that where 
payments to him (her) have been interrupted, apportionment 
will be effective the day following date of last payment if a 
claim for apportionment is received within 1 year after that 
date.  38 C.F.R. § 3.400(e)(1).

After a full review of the record, the Board concludes that 
the appellant's claim must be denied.  The claim cannot be 
considered timely filed under 38 C.F.R. § 3.667(a)(1) because 
the claim, filed in November 1994, was not filed within one 
year of the appellant's 18th birthday in August 1990.  The 
Board further concludes that the claim was not timely filed 
under § 3.667(a)(2).  The Board finds that it is the 
longstanding policy of the VA that the phrase "commencement 
of the course of study" means the commencement of the entire 
program and does not relate to the commencement of an 
individual course.  Thus, the evidence shows that that claim 
was not filed within one year of the commencement of the 
course of study that began in January 1993.  The courses 
taken in 1990 cannot be considered to be the commencement of 
the courses which began in 1993.  The appellant did not earn 
credit for the courses taken in 1990.  They were reading and 
writing classes that were not associated with the practical 
nursing curriculum which the appellant commenced in January 
1993.  

The record shows that the appellant's original apportionment 
was terminated effective in January 1991.  The appellant 
submitted her claim in November 1994, more than one year 
following the date of last payment.  Therefore, under the 
provisions of 38 C.F.R. § 3.400(e)(1), the apportionment may 
not be effective prior to the first of the month following 
the date of the receipt of the November 1994 claim.

For these reasons, the payment of benefits based upon the 
appellant's attendance in school from January 1993 to May 
1994 is precluded as a matter of law.  In Sabonis v. Brown, 6 
Vet. App. 426 (1994), the United States Court of Veterans 
Appeals (Court) noted that in cases where the law and not the 
evidence is dispositive, as is the case here, a claim should 
be denied or an appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.

The appellant asserts that she was informed by a VA counselor 
that she would be eligible for benefits if she submitted her 
claim prior to May 1995.  With regard to this contention, the 
Court has held that since payment of government benefits must 
be authorized by statute, the fact that a claimant may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits.  
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. 
Richmond, 496 U.S. 414, 424 (1990).




ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

